Citation Nr: 1302916	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-45 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, evaluated as 10 percent disabling prior to July 26, 2012 and as 40 percent disabling from that date.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbosacral strain with degenerative disc disease.

4.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing has been associated with the record.

When the Veteran's appeal was before the Board in January 2012, the Board denied the claims of entitlement to service connection for an acquired eye disability and a disability manifested by loss of sense of smell.  The issues of entitlement to an increased rating for lumbosacral strain and of entitlement to service connection for a psychiatric disorder, right leg disability, left hip disability, bilateral hearing loss disability, and a respiratory disability were remanded for additional development.  In September 2012, while the appeal was in remand status, the RO granted an evaluation of 40 percent for lumbosacral strain, effective July 26, 2012, as well as service connection for PTSD, bilateral hearing loss, and tinnitus.  As the grant of service connection for a psychiatric disorder and bilateral hearing loss disability constitutes a full grant of those benefits sought on appeal, the Board need not address those issues further.  Moreover, in a December 2012 statement, the Veteran indicated that he agreed with the July 2012 decision and did not wish to further appeal the issue regarding the evaluation of lumbosacral strain.  That issue is dismissed below.  The remaining issues, of entitlement to service connection for a right leg disability, a left hip disability, and a respiratory disability, have been returned to the Board for appellate consideration.

The Board notes that the Veteran's record includes a Virtual VA e-file.  This e-file was checked for new or relevant information; however, a review of the e-file revealed that it contained duplicative information that is already in the file and not pertinent to the current claim.

The issues of entitlement to service connection for a right leg disability and a left hip disability are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim of entitlement to an increased rating for lumbosacral strain.

2.  No chronic respiratory disability was manifest in service, and the currently claimed respiratory disability is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased rating for lumbosacral strain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  A respiratory disability was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to an increased rating for lumbosacral strain, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding an increased rating for lumbosacral strain.

	Service Connection for a Respiratory Disability

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2006 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was invited to identify or submit supportive evidence.  He was specifically requested to answer questions regarding his claimed exposure to asbestos.  He was advised of the manner in which VA determines disability ratings and effective dates.

Subsequent letters advised the Veteran of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA respiratory examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he and his wife presented oral argument in support of his service connection claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and testimony was taken concerning the relationship between a current respiratory disorder and service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a chronic respiratory disability.  The Veteran was treated in June 1967, during basic training, for a viral upper respiratory infection and pneumonitis left.  He was hospitalized for four days; on discharge, he was afebrile and his chest was clear.  A chest X-ray in September 1968 was within normal limits.  The Veteran was treated for common colds in November 1968 and January 1969, for sinusitis in May 1969, and for an upper respiratory infection in July 1969.  On release from active duty in February 1971, the Veteran's lungs and chest were normal.  He was deemed to be qualified for release from active duty.  

On VA examination in July 1971, the Veteran's respiratory system was negative.  

The report of a private computed tomography carried out in May 2005 indicates clear lungs.  A May 2006 chest X-ray revealed no suggestion of active pulmonary infiltration.  Mild generalized hyperinflation of the lungs, consistent with chronic obstructive pulmonary disease (COPD), was noted.  

The Veteran submitted the instant claim in August 2006.  He included a statement in which he indicated that on board ship, he was trapped in a paint locker for a half hour during which he was exposed to a bleach and ammonia mixture.  He noted that the membranes in his nostrils were burned as a result.  He also indicated that he was required to wear a suit containing asbestos during fire watch.  He noted that the ship to which he was assigned also contained asbestos in the piping.  He asserted that as the result of this exposure, he incurred asthma and emphysema.  He stated that he was treated for those conditions on discharge and had continued to receive treatment.

An August 2006 VA treatment record notes that the Veteran presented to establish primary care for routine follow up.  He reported a history of COPD and indicated that he was an active smoker, of one half pack per day for 40 years.  He indicated that he had been told that he had asthma, and that he had been on medication for four years.  

VA X-rays in September 2006 resulted in an impression of no acute pulmonary disease.  The report of pulmonary function tests carried out by VA in September 2006 indicates a very severe obstructive pattern.  Lung volumes revealed air trapping.  

A VA pulmonary consultation record dated in November 2007 notes a history of COPD and shortness of breath.  The Veteran endorsed wheezing and indicated that Combivent helped relieve it.  He reported that he was exposed to a bleach and ammonia cloud in a closed building for 45 minutes and had experienced nasal problems since then.  The provider noted a 70 pack-year history of smoking; the Veteran related that he had quit smoking one and one  half weeks previously.  The impression was severe COPD with reactive airway component, and allergic rhinitis.  

A February 2008 VA pulmonary outpatient note indicates that the Veteran had quit smoking three months previously.  

VA pulmonary function tests in April 2008 revealed a very severe obstructive defect and severe hyperinflation.  There was no evidence of restriction.  Very severe COPD was assessed in May 2008.

During his August 2011 hearing, the Veteran testified that he was trapped in a paint locker during service and exposed to a mixture of bleach and ammonia.  He stated that it affected his ability to breathe.  He noted that he was not treated for respiratory complaints in service except when he had pneumonia.  He also indicated that he had a CPAP machine and that he once was on oxygen.

A VA respiratory examination was carried out in July 2012.  The examiner noted a diagnosis of COPD.  She noted that review of the service records revealed treatment for common cold, upper respiratory infection, and viral syndrome with pneumonitis.  The Veteran reported that in 1968 he was exposed to bleach and ammonia for one half hour and that he had subsequent difficulty breathing for three to four weeks.  He stated that he was diagnosed with COPD in 1973 or 1974.  He indicated that he was later diagnosed with obstructive sleep apnea and that he had recently been treated for a lung infection.  Following review of the claims file, interview of the Veteran, and examination, the examiner concluded that it was not at least as likely as not that any current respiratory disorder began in or was otherwise the result of the Veteran's active service.  She also concluded that it was not at least as likely as not that the respiratory condition was etiologically related to asbestos exposure.  She indicated that the in-service common colds, upper respiratory infection, and left pneumonitis were acute respiratory conditions that were treated and resolved without any residuals.  She stated that exposure to ammonia and bleach vapors for one half hour could produce some irritation with mild inflammation of mucosa but that the exposure was only once and too short to produce severe damage of the lungs.  She indicated that the Veteran was currently diagnosed with infection with mycobacterium avium complex, COPD, and positional obstructive sleep apnea.  She concluded that none of the currently diagnosed respiratory conditions were related to service or asbestos exposure.  She noted that numerous epidemiologic studies indicated that cigarette smoking was overwhelmingly the most important risk factor for COPD.  She also noted that increased airway responsiveness to allergens or other external triggers was a risk factor for COPD and that it was certain that both airway responsiveness and smoking were independent risk factors.  She indicated that the Veteran was aboard a ship but did not work as a plumber, pipefitter, electrician, insulation worker, construction worker, or welder.  She also indicated that the Veteran's current respiratory condition was not related to asbestos exposure.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a respiratory disability.  In that regard, the Board observes that the service treatment records contain no diagnosis, complaint, or abnormal finding pertaining to a chronic respiratory disability.  On the contrary, while he was treated for common cold, upper respiratory infection, and left pneumonitis in service, there is no indication of the current respiratory disabilities in service or for many years thereafter.  The earliest evidence showing any post-service treatment for respiratory complaints dates to May 2006, when a chest X-ray revealed mild generalized hyperinflation of the lungs, consistent with chronic obstructive pulmonary disease (COPD).    

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains current diagnoses referable to the Veteran's respiratory system, it does not contain reliable evidence which relates a respiratory disability to any injury or disease in service.  The Board finds that the lack of findings of a chronic respiratory disability during service and for years following separation is more probative and credible than the Veteran's more recent statements.  Furthermore, to the extent that the Veteran has asserted that his claimed respiratory disability is related to exposures in service, the Board notes that such assertions are beyond his competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A chronic disorder was not noted in service and the Veteran's separation examination found his lungs and chest were normal.  However, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his respiratory system during and since service.  However, aside from the treatment already noted, such complaints are not reflected in the available service treatment records; rather, there is no indication of any obstructive respiratory condition until 2006.  The Board also notes that while the Veteran submitted a claim for VA benefits in June 1971, he made no mention of any respiratory complaints at that time and his lungs were negative on VA examination.  One would expect that, if the Veteran did have a history of respiratory problems dating to the 1960s, such history would be reflected in this treatment record.  His silence, when otherwise affirmatively speaking, constitutes evidence against his assertions of continuity of symptoms.  Moreover, the normal separation examination findings and negative findings on VA examination in 1971 are considered probative and credible evidence rather than current statements made many years after these events.  Therefore, the Board finds that the assertions of continuity are not credible, and cannot be used to determine the onset of the claimed respiratory disability.

The July 2012 VA examiner concluded that the Veteran's current respiratory disability was not related to service.  In rendering her opinion, she acknowledged the service treatment record entries showing treatment for common cold, upper respiratory infection, and pneumonitis.  However, she concluded that those illness were acute and resolved without residuals.  She pointed out that the Veteran's smoking history was overwhelmingly the most important risk factor for COPD.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012). 

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the claim of entitlement to an increased rating for lumbosacral strain is dismissed.

Entitlement to service connection for a respiratory disability is denied.


REMAND

In the January 2012 remand, the Board directed that the Veteran be afforded VA examinations of his claimed right leg and left hip disabilities.  

Regarding the right leg disability, the Board observed that the Veteran was treated in January 1969 for a deep laceration on his right shin.  On examination in July 2012, the examiner recorded the Veteran's reported  history of trauma to the left knee during service and noted that the service record did not show any evidence of a knee problem in service.  She did not consider the abstract of medical history showing treatment for a deep laceration of the right shin or the Veteran's report of injury to his right leg during service.  She concluded that the Veteran did not have a diagnosis of a right knee or leg condition.  It is unclear whether she considered the documented treatment in service or the Veteran's lay statements concerning the incident during which his right leg was injured.  

The Board observes that in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, there are competent statements from the Veteran recalling the incident that led to his right shin injury.  The Veteran should therefore be scheduled for an additional VA examination so that an examiner may consider his lay statements and address whether there are residuals of this in-service injury.

With respect to the claimed left hip disability, the examiner indicated that imaging studies revealed arthritis of both hips.  She stated that "even though there is no evidence of any hip problems in service, patient is already service connected for his lumbo-sacral spine condition, which, with time, involved the sacro-iliac joints too and therefore are secondary to patient's service connected lumbo-sacral spine condition."  It is unclear whether the examiner refers to the sacro-iliac joints or the hips in suggesting a secondary relationship with the Veteran's lumbosacral spine disability.  The Veteran should be afforded an examination so that an examiner might address whether he has arthritis of the left hip that is secondary to his service-connected lumbosacral strain.

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any currently present right leg and left hip disability.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disability of the right leg, to include any residuals of the in-service shin laceration.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right leg disability began in or is etiologically related to any disease or injury in service.

The examiner should also identify all currently present disability of the left hip.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left disability is etiologically related to any disease or injury in service.

Also, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left disability is due to or caused by the Veteran's service-connected lumbosacral strain.  

Furthermore, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left disability was aggravated (i.e., worsened) by the Veteran's service-connected lumbosacral strain.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

2.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, which addresses whether secondary service connection is warranted for the left hip disability, and afforded an appropriate period of time within which to respond thereto.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


